Title: Thomas Jefferson to George Jefferson, 3 January 1810
From: Jefferson, Thomas
To: Jefferson, George


          
            
              Dear Sir
               
                     Monticello 
                     Jan. 3. 10.
            
            
		  
		  
		  
		  
		   
		  I inclose you an order from John H. Craven on mr Richard Anderson for 250.D. founded on a sale of wheat for him, he w at 60. days. he writes to mr Anderson to procure a discount on the note he recieved so as to enable him to pay this immediately. on this fund, and
			 the former balance in my favor I have drawn on you as follows.
            
              
                
			 
                
                
                
                        D
              
              
                Dec. 19.
                in favor of
                
		  Joseph Brand
                107.17
              
              
                Jan. 12.
                
                
		  Dabney Minor
                131.40
              
              
                
                
                
		  Joseph Bishop
                94.91½
              
            
             
		  these draughts are in paiment for corn, for which some further paiments are still to be made. your account to Dec. 31. now daily expected will enable me to see how far I may further draw.
            
		  
		   
		  
		    I have written to Gordon Trokes & co. for another quarter’s supply of groceries, and addressed them to you to know when mr Randolph’s boats will be with you to bring them. they are now on their return home, but will go off again immediately.
			 
		   
		  will you be so good as to procure & send me at the same time a cask of mr Hay’s beer, which I am told is on a new establishment & good. if I find it so, I shall apply for a further supply if I can get it in bottles.
			 
		   
		  
		  
		  
		  can this be done, be so good as to pay Jefferson’s board & tuition to the day 
                     always that it may not be anticipated by mr Randolph, as I make a point to bear all his expences there. Affectionately yours
            
              Th:
              Jefferson
          
          
            P.S. two of the above draughts were postdated as above that you might get into funds from the inclosed note.
          
        